33



            OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                                 AUSTIN




Xonorable Tom N. Cope
zountg rttornsy
&Isa county
Linden, Texas
                          Opinion   No, O-7208                  ,/:
                         R4:    Conrtruotloa     of Artiole;i919a
                                4s pertaining     to World   War II
                                Veterans   ~auoatlwaw3-BpnerI~8
                                                          '..
                                                   -.._
3ear sir:                                               \      '\
                                                           l\
           Your rsoent r4qu44t ior,,.ed&pIon of th&De*rt-
nent reads, In prrt, a8 follOw4Y    A    ‘1             \    ?
                                            '.            C'
           "*Do44 provision             tea) in Artlola
     1939a, Seotion4 1 and 2, Vbrn6p% Aqpdtated Stet-
     utes,  (Clrll),  of..lWas,




      eluding ~nstrum4nt~~4n~dook4t4        required in ao-
     -~our1n~~~~porI4Iona,prwia4din      3luoatIonal  prori-
   1; a&on4 o? World ‘%s~.II ~eterana     Readjustment Law,
   "~,~knwm an .T.‘.J. BllX-&    Rights"'?"
            Artlo&   1939a, Vernon's Annotated Civil Statutes,
as enended‘br ths Aots 1945, 49th Leglrlature,     page 587,
ohepter 346,'seotloo    1, reads aa followa:
            \
             *Art1014 1. Any person, hje guardian, or
      his dependent4 c.r hsIr4 st law mbo ir oliglblo    to
      nake --
            4 claim anainst -the Government -s
                                             of the United
      States of Anerloa as a result    ot servIo4 In the
      Armed FGo44 ot the United State4 of America, or
::3zor3b13Tom X. Gape - page 2


     ',he Ssrvioea    auxiliary   thereto,   in0luaing      the
     ..srItIme Servloe end the lhrchant         h:arlae,    shall
     upon the request theretor       by suoh porsoa,’ his
      ;uurdIsn,    or his dapandsats,     or hairs at law,
     5s furnished without ooat a oertltlsd             and authea-
     tloated oopp or copies of any Instrument, public
     rsoord or dooument necessary to nrovo or establish
     suoh olalm, which Is in the custody or on tile In
     the ottioe ot County Clerks,        Dlatrlot      Clerks and
     other pub110 ortlolals      of thle State, by euah of-
     ficials.      Provided, the iSsulln04     OS such oertlfled
     cr authentloated      copy or oopl4s by suoh oftlolals
     shell not be ooneidsred In determining the maxlmum
      :se or suoh sttlcee.
            7’ArtIole 2. The rights oonterred by this Act
     srsll   extend to any person, his guardian or his de-
     ;3ndents,    or heirs-at-law   who are ellglbls     by rea-
     son ot service heretofore      or hsreatter    rendered la
     the Armed Boroes ot the United States of Amorioa,
     or the servloea     auxiliary   thereto,  laolurilng the
     ..aritIme Servioe end the Xorohaat Xarlae, when suoh
     person.    his guardian, or his depeadente,       or heirs-
     it-law-are sllglble       to K&X olaim against the Cov-
     -rnmsnt of the United Statesmmerloa             osar=it
     of suoh F%ZTe7          \ZmphasIs addT

           It ~111 be noted that the 0144r end uaequlvoosl         In-
tention manifested by the Leqlslature       In ths above Seotloas     ot
Artlole  1939a Is to reculre   the County Clerks and Distrlot
Clerks to-iurnlah   ex-s&vIoemen    who are sllglbls    to mske a
claim a~yslnst the Government of the United State8 of AmerTca
as a rssuit oteervlce     in the%=        Forces of      Kited    States
ot hmerloa, ~without m,      a osrtitloated     sad authenticated
oopy or ooplss of say instrument neoeasary to Provo suoh olalm.
            Zssrlnq this premise In mind, It is evident that
the answer to ths instant request hinge8 upon the question of
whether or not an application    tor the sduoatlonal     benefltn in-
nurinq to vstsrsns under tho “Servlcsmen’s      P&adjustment Act
or 17LL” constitute      % olalm against tha Covsrnment --OS ths
Unltsd ztntas    or       - Z
                    Amerloa,     said lanpgs appsars in Arti-
cle 19398, 7erfiTjn’s Annotated C:vli %tatUtSS,    SUXa.
                                                                         35

Yonorable     Tom 1:. Cope - page 3



           For a oonalderation      of thi8 prOQOsitiOa   we invite
to your clttentlon   Seotions 36.Zl3, 36.217, and 36.223 of
l’itle 38 *Code of FedsmA R.sgulation8w.        Said motion8   read,
in .zart, rea9eotivaly    aa iollows:

             “Section 36.213. The veteran may file his
     applloatlon      with the Veterans Administration         or
     through the approved eduoatlonal           or tmlnlng     lnstl-
     tution    whioh he has rsleoted,       in rhloh event the
     institution      should promptly forward hlr application
     to the regloaal       ofrloa or faoillty      having regional
     orfloe    aotl+ltieta    la the trrritory     In rhloh tha
     institution      1s locatad.     Applloatlonr    for this beae-
     fit shall be made through the exeoution of Veterana
     -i\dnlnlstratlon     Form u,      Veterana’ Applloatlon       for
     a Oourae or 6du~on           or Tralalag or Refrsshor or
     iietrnlnlnq    Course under Pert VIII (B 35.018, ante),
     properly filled       in and subeorlbed to and sworn be-
     fore a person authorized to administer             oaths.    Any
     comrnualcatlon from or aotlon by a olalmant or his
     duly authorized reprerentatlva          whloh clearly     lndl-
     cates an intent to apply ior benefits            under thl8
     title    nag bs oonsldared an informal agpllcatfon
     thereunder it px~p:l{         followed    by formal applloa-
     tlon, Form 1950.
              “(a)    V!lth thla Form 1950 there should be sub-
     mitted      a osrtlfled   oopy (not an abotraot)  or a oer-
     tffled      Iinotostatlo  u    g dlsqharae s rei%ise from
     aotlvk      duty, and,
              Wf + *tl

            *Seotloa 36.217.         ‘aen an applloatlon     for edu-
     cation or training        is rsoelred      and the Yeteraa had
     less than ninety (90) days 8ervloe wlthln the pur-
     vfew of Veterana Rsqulation No. 1 (a),, Part VIII
     (9 35.018, ante), but waa dleoharged for dlrabllltp,
     the vooatloual       rehabilitation       and eduoatlon dlvlslon
     will refer the alalm to the adjudloatlon              division,
     field    0rfioe, -oz         olalmr division,     veterans claims
     service,      central ofrice,      for a rormal rating to
     detereice       whether suoh dlsoharge was by reason of
     an aotual senlos-incurred             dlsesse  or injury."
              Veotlon    36.223.   a * *
                                                                                36
Honorable     Tom N. Cope -    98~s    4



               “(a)    A olaln  on Form 1950 having been tiled
         and elIglbI~I~vlng           beea determIned, he presents
         a oartitloate    of sliglblllt~    to an IaatItutlon
         showing his entitlement       to a oour’oe of aduoatlon
         or training,    or,

                “(b)    No olalm on Fornr 1950 having been riled
         with the Veter~dmlnlatratlon,            and the reteran
         eaters into aa laatltutlon       under oonditlons   satls-
         Saotory to the lnatltutlon,        in whloh oaae it will
         bo nesosasary that Form 1950 be axeouted and loxwarded
         to the appropriate     ortloe oi the Vetsraaa Ailmi~~la-
         tratlon     In order that ellglblllt~    JMX ba determined.


            The above quoted aeotlona alearly reoogniio        and
tarsely rerer to veterans’ eduoatlonal        benefits  as a claim
against the Coverment,       the assertion   of whIoh 1s presented
on a prsaorlbed     fmm (X0. 1950) and aooompanlea by a oertl-
fled copy of the veteran’s      dlaoharge or release.     Thus It
ia the opinion or this Departneat        that Veterans Zduoatlonal
Benefits   oonstltute   a olalm againat the Federal Qoverment
as oontemplated by Artlole      19398, V. A. C. S., and therefore,
veterans of :vorla Yar 11 are entitled       to a oertlfled and
authentloated     oopy or ooples of any Instrumnt      neoeaaary in
seourlng eald Eduoatlonal Benefits a8 provided for In the
Yziervloemen~a Readjustment Aot ol 1944.”
              Trusting   the   above   satlafaotorIly      answers   your in-
quiry,     we remain
                                       Yours   very truly
                                ATMRNSY OiEWUL cjg TEXAS




                                                        Asalataat
                    .    i
six: jt